Citation Nr: 1609312	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability of the left ear, to include cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from January 1946 to January 1949, and from November 1951 to September 1953.  He also served several unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between October 1968 and October 1975 with the Georgia Air Force National Guard (AFNG).  The term "active military service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran had been scheduled to appear at a Board hearing in August 2015. However, prior to the hearing, the Veteran requested it be cancelled.  As such, his request for a Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2015).

In September 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development, to include verifying the Veteran's periods of ACDUTRA service and affording him a VA examination.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board sincerely regrets the necessity of another remand, such is needed to afford the Veteran every possible opportunity to substantiate his claim.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was diagnosed and treated for skin cancer of the left ear while on ACDUTRA service in the early 1970's.  In its September 2015 remand, the Board directed the AOJ to verify the Veteran's periods of ACDUTRA service.  Although the AOJ made a previous attempt to verify this information, it appears that the request was made to the Georgia Army National Guard; as noted above, however, the Veteran served in the Georgia Air Force National Guard.  Furthermore, although the claims file contains the Veteran's Air Force retirement points acquired during various periods of claimed ACDUTRA service, it does not appear that the AMC actually exhausted all efforts in an attempt to verify the appellant's periods of ACDUTRA.  According, on remand, the AOJ should attempt to verify the Veteran's ACDUTRA and INACDUTRA with the George Air Force Reserve through all appropriate channels.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make another attempt to verify and enumerate (month, day, year) all periods of ACDUTRA and INACDUTRA.  
THIS MUST BE CLEAR AND SHOULD CONSIST OF MORE THAN JUST THE VETERAN'S RETIREMENT POINTS.  

PLEASE NOTE THAT THE VETERAN DID NOT SERVE IN THE ARMY NATIONAL GUARD, BUT SERVED IN THE AIR FORCE NATIONAL GUARD.  The request must be made through all appropriate channels, to include another request to Defense Finance and Accounting Service (DFAS) if necessary.  ALSO NOTE THAT THE VETERAN HAS PROVIDED AN ALTERNATE LOCATION FOR OBTAINING THESE RECORDS.  WHILE A REQUEST TO THE FOLLOWING ENTITY AND ADDRESS SHOULD BE MADE, THE SEARCH MUST NOT BE LIMITED ONLY TO THIS LOCATION:

Air Force Personnel Center
3800 York St.
Denver, Colorado, 80205

2.  Prepare a formal finding memorandum regarding the presence or absence of service records regarding each period of service identified.  The appellant should be notified of such findings and be provided with an opportunity to respond.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the Veteran's periods of ACDUTRA and INACDUTRA service have been verified, because the examiner who performed the December 2015 VA examination was provided only with the Veteran's active duty service dates between 1946 and 1953 and was not provided with his Air Force National Guard service dates, an addendum to the VA examination, performed by another examiner if at all possible, is necessary to obtain an opinion as to whether a left ear skin disability, to include cancer manifested during a period of ACDUTRA, and if so, it is at least as likely as not that the any left ear skin disability diagnosed during this appeal is a continuation of that same disorder.
Another examination may also be performed at the discretion of the VA examiner.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




